UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-27622 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1796693 (I.R.S. Employer Identification No.) P.O. Box 1128 Abingdon, Virginia (Address of principal executive offices) 24212-1128 (Zip Code) 276-628-9181 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company (See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Act). Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer []Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,851,780 shares of common stock, par value $0.625 per share, outstanding as of November 13, 2015 Highlands Bankshares, Inc. FORM 10-Q For the Quarter Ended September 30, 2015 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1.Financial Statements 2 Consolidated Balance Sheets at September 30, 2015 (Unaudited) and December 31, 2014 2 Consolidated Statements of Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2015 and 2014 3 Consolidated Statements ofComprehensive Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2015 and 2014 4 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2015 and 2014 5 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months and Nine Months Ended September 30, 2015 and 2014 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-39 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39-45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4.Controls and Procedures 45 PART II.OTHER INFORMATION Item 1.Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3.Defaults Upon Senior Securities 46 Item 4.Mine Safety Disclosures 46 Item 5.Other Information 46 Item 6.Exhibits 46 SIGNATURES AND CERTIFICATIONS 47 1 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets (Amounts in thousands) (Unaudited) September 30, 2015 (Note 1) December 31, 2014 ASSETS Cash and due from banks Federal funds sold Total Cash and Cash Equivalents Investment securities available for sale(amortized cost $84,267 atSeptember 30, 2015, $84,191 at December 31, 2014) Other investments, at cost Loans, net of allowance for loan losses of$5,333 at September 30, 2015, $5,477 at December 31, 2014 Premises and equipment, net Deferred tax assets Interest receivable Bank owned life Insurance Other real estate owned Other assets Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing Interest bearing Total Deposits Interest, taxes and other liabilities Other short-term borrowings Long-term debt Total Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock (7,851 shares issued and outstanding) Preferred stock (2,092 shares issued and outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive income 95 Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity See accompanying Notes to Consolidated Financial Statements 2 Consolidated Statements of Income (Amounts in thousands, except per share data) (Unaudited) Nine Months Ended September 30, 2015 Nine Months Ended September 30, 2014 Three Months Ended September 30,2015 Three Months Ended September 30, 2014 INTEREST INCOME Loans receivable and fees on loans $ Securities available for sale: Taxable Exempt from taxable income 84 Other investment income 48 50 Federal funds sold 66 20 32 Total Interest Income INTEREST EXPENSE Deposits Other borrowed funds Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME Securities gains, net 16 - - - Service charges on deposit accounts Other service charges, commissions and fees Other operating income Total Non-Interest Income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense of bank premises Furniture and equipment expense Other operating expense Foreclosed Assets – Write-down and operating expenses ) Total Non-Interest Expense Income Before Income Taxes Income Tax Expense (Benefit) ) ) 47 Net Income $ Basic Earnings Per Common Share – Weighted Average $ Earnings Per Common Share – Assuming Dilution $ See accompanying Notes to Consolidated Financial Statements 3 Consolidated Statements of Comprehensive Income (Amounts in thousands) (Unaudited) Nine Months Ended September 30, 2015 Nine Months Ended September 30, 2014 Net Income $ $ Other Comprehensive Income Unrealized gains on securities duringthe period 68 Less: reclassification adjustment for gains included in net income ) - Other Comprehensive Income, before tax 52 Income tax expense related to other comprehensive income ) ) Other Comprehensive Income 34 Comprehensive Income $ $ Three Months Ended September 30, 2015 Three Months Ended September 30, 2014 Net Income $ $ Other Comprehensive Income Unrealized gains(losses) on securities duringthe period Less: reclassification adjustment for lossesincluded in net income - - Other Comprehensive Income (Loss), before tax Income tax (expense) benefit related to other comprehensive income 68 Other Comprehensive Income (Loss) Comprehensive Income $ $ See accompanying Notes to Consolidated Financial Statements 4 Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Nine Months Ended Nine Months Ended September 30, 2015 September 30, 2014 CASH FLOWS FROM OPERATINGACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities Provision for loan losses Depreciation and amortization Net realized (gains) losses on available for sale securities - Net amortization on securities Amortization of capital issue costs - 18 (Increase) decrease in interest receivable Valuation adjustment of other real estate owned Valuation adjustment of deferred tax assets Decrease (increase) in other assets Increase (decrease) in interest, taxes and other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Securities available for sale: Proceeds from sale of securities - Proceeds from maturities of debt and equity securities Purchase of securities (Purchases) sales of other investments Net increase in loans Proceeds from sales of other real estate owned Proceeds from Cash Surrender Value of Life Insurance - Premises and equipment expenditures Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of Common Stock - Issuance of Preferred Stock - Net decrease in time deposits Net increase (decrease) in demand, savings and other deposits Decrease in short-term borrowings - Decrease in long-term debt Redemption of Capital Securities - Net cashprovided byfinancing activities Netdecrease in cash and cash equivalents CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH TRANSACTIONS Transfer of loans to other real estate owned $ $ Loans originated from sales of other real estate owned $ $ See accompanying Notes to Consolidated Financial Statements 5 Consolidated Statements of Changes in Stockholders’ Equity (Amounts in thousands) (Unaudited) Three Months Ended September 30 Accumulated Additional Other Total Common Stock Preferred Stock Paid In Retained Comprehensive Stockholders’ Shares Par Value Shares Par Value Capital Earnings Income (Loss) Equity Balance, June 30, 2014 Net income - Common Stock Issuance 99 Preferred Stock Issuance - Other comprehensive income - Balance September 30, 2014 Balance, June 30, 2015 Net income - Other comprehensive income (loss) - Balance, September 30, 2015 6 Consolidated Statements of Changes in Stockholders’ Equity (Amounts in thousands) (Unaudited) Nine Months Ended September 30 Accumulated Additional Other Total Common Stock Preferred Stock Paid-in Retained Comprehensive Stockholders’ Shares Par Value Shares Par Value Capital Earnings Income (Loss) Equity Balance, December 31, 2013 - - Net income - Common Stock Issuance Preferred Stock Issuance Other comprehensive income - Balance, September 30, 2014 Balance, December 31, 2014 Net income - Additional Paid In Capital - - Other comprehensive income (loss) - 34 34 Balance, September 30, 2015 See accompanying Notes to Consolidated Financial Statements 7 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) Note 1-General The consolidated financial statements of Highlands Bankshares, Inc. (the “Company”) conform to United States generally accepted accounting principles and to banking industry practices. The accompanying consolidated interim financial statements are unaudited. In the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial statements have been included. All such adjustments are of a normal and recurring nature. The consolidated balance sheet as of December 31, 2014 has been extracted from the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 (the “2014 Form 10-K”). The notes included herein should be read in conjunction with the notes to consolidated financial statements included in the 2014 Form 10-K. The results of operations for the three-month and nine-month periods ended September 30, 2015 are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Note 2-Loans and Allowance for Loan Losses(amounts in thousands) The composition of net loans is as follows: September 30, 2015 December 31, 2014 Real Estate Secured: Residential 1-4 family $ 194,412 Multifamily Construction and Land Loans Commercial, Owner Occupied Commercial, Non-owner occupied Second mortgages Equity lines of credit Farmland Secured (other) and unsecured Personal Commercial Agricultural Overdrafts Less: Allowance for loan losses 5,477 Net deferred fees 677 Loans, net 8 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) The following table is an analysis of past due loans as of September 30, 2015: 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Financing Receivables Recorded Investment > 90 Days and Accruing Real Estate Secured Residential 1-4 family $ 3,305 $- Equity lines of credit 11 22 - 33 - Multifamily - Farmland 27 57 - Construction, Land Development, Other Land Loans 39 17 72 - Commercial Real Estate- Owner Occupied 68 - Commercial Real Estate- Non Owner Occupied - Second Mortgages 46 64 75 - Non Real Estate Secured Personal - Commercial - Agricultural 23 - - 23 - Total $- The following table is an analysis of past due loans as of December 31, 2014: 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Financing Receivables Recorded Investment > 90 Days and Accruing Real Estate Secured Residential 1-4 family $- Equity lines of credit 45 - - 45 - Multifamily - - - Farmland - - Construction,Land Development, Other Land Loans 31 - Commercial Real Estate- Owner Occupied - Commercial Real Estate- Non Owner Occupied 85 - Second Mortgages 51 - Non Real Estate Secured Personal 22 Commercial 49 - Agricultural 3 - - 3 - Total 9 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) Loans are considered delinquent when payments have not been made according to the terms of the contract. The accrual of interest on loans is discontinued at the time the loan is 90 days delinquent unless the credit is well-secured and in process of collection.Credit card loans and other personal loans are typically charged off no later than 180 days past due.In all cases, loans are placed on non-accrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. The following is a summary of non-accrual loans at September 30, 2015 and December 31, 2014 : September 30, 2015 December 31, 2014 Real Estate Secured Residential 1-4 Family Multifamily - - Construction and Land Loans 72 Commercial-Owner Occupied Commercial- Non Owner Occupied - Second Mortgages 75 Equity Lines of Credit - - Farmland 57 Secured (other) and Unsecured Personal Commercial Agricultural - - Total The following is a summary of residential real estate currently in the process of foreclosure as well as foreclosed residential real estate as of September 30, 2015. Number Balance Residential real estate in the process of foreclosure 3 Foreclosed residential real estate 10 10 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) The following tables represent a summary of credit quality indicators of the Company’s loan portfolio at September 30, 2015 and December 31, 2014.The grades are assigned and/or modified by the Company’s credit review and credit analysis departments based on the creditworthiness of the borrower and the overall strength of the loan. Credit Risk Profile by Internally Assigned Grade as of September 30, 2015 Grade (1) Residential 1-4 Family Multifamily Farmland Construction, Land Loans Commercial Real Estate- Owner Occupied Commercial Real Estate Non-Owner Occupied Quality - 27 Satisfactory Acceptable Special Mention Substandard Doubtful - Total Credit Risk Profile by Internally Assigned Grade as of December 31, 2014 Grade (1) Residential 1-4 Family Multifamily Farmland Construction, Land Loans Commercial Real Estate- Owner Occupied Commercial Real Estate Non-Owner Occupied Quality 6 37 Satisfactory Acceptable Special Mention Substandard Doubtful - Total 11 (1)QualityThis grade is reserved for the Bank’s top quality loans. These loans have excellent sources of repayment, with no significant identifiable risk of collection. Generally, loans assigned this rating will demonstrate the following characteristics: · Conformity in all respects with Bank policy, guidelines, underwriting standards, and Federal and State regulations (no exceptions of any kind). · Documented historical cash flow that meets or exceeds required minimum Bank guidelines, or that can be supplemented with verifiable cash flow from other sources. · Adequate secondary sources to liquidate the debt, including combinations of liquidity, liquidation of collateral, or liquidation value to the net worth of the borrower or guarantor. For existing loans, all of the requirements above apply plus all payments have been made as agreed, current financial information on all borrowers and guarantors has been obtained and analyzed, and overall business operating trends are either stable or improving. Satisfactory-This grade is given to performing loans. These loans have adequate sources of repayment, with little identifiable risk of collection. Loans assigned this rating will demonstrate the following characteristics: · General conformity to the Bank's policy requirements, product guidelines and underwriting standards. Any exceptions that are identified during the underwriting and approval process have been adequately mitigated by other factors. · Documented historical cash flow that meets or exceeds required minimum Bank guidelines, or that can be supplemented with verifiable cash flow from other sources. 12 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) · Adequate secondary sources to liquidate the debt, including combinations of liquidity, liquidation of collateral, or liquidation value to the net worth of the borrower or guarantor For existing loans, all of the requirements outlined above will apply, plus all payments have been made as agreed, current financial information on all borrowers and guarantors has been obtained and analyzed, and overall business operating trends are stable with any declines considered minor and temporary. Acceptable-This grade is given to loans that show signs of weakness in either adequate sources of repayment or collateral, but have demonstrated mitigating factors that minimize the risk of delinquency or loss. Loans assigned this rating may demonstrate some or all of the following characteristics: · Additional exceptions to the Bank's policy requirements, product guidelines or underwriting standards that present a higher degree of risk to the Bank. Although the combination and/or severity of identified exceptions is greater, all exceptions have been properly mitigated by other factors. · Unproved, insufficient or marginal primary sources of repayment that appear sufficient to service the debt at this time. Repayment weaknesses may be due to minor operational issues, financial trends, or reliance on projected (not historic) performance. · Marginal or unproven secondary sources to liquidate the debt, including combinations of liquidation of collateral and liquidation value to the net worth of the borrower or guarantor. For existing loans, payments have generally been made as agreed with only minor and isolated delinquencies. Special Mention -This grade is given to Watch List loans that include the following characteristics: · Loans with underwriting guideline tolerances and/or exceptions with no identifiable mitigating factors. · Extending loans that are currently performing satisfactorily but with potential weaknesses that may, if not corrected, weaken the asset or inadequately protect the Bank's position at some future date. Potential weaknesses are the result of deviations from prudent lending practices. · Loans where adverse economic conditions that develop subsequent to the loan origination do not jeopardize liquidation of the debt, but do substantially increase the level of risk may also warrant this rating. Substandard-Loans in this category are characterized by deterioration in quality exhibited by any number of well-defined weaknesses requiring corrective action. A substandard loan is inadequately protected by the current sound net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans classified as substandard must have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt; they are characterized by the distinct possibility that the institution will sustain some loss if the deficiencies are not corrected. 13 The weaknesses may include, but are not limited to: · High debt to worth ratios and or declining or negative earnings trends; · Declining or inadequate liquidity; · Improper loan structureor questionable repayment sources; · Lack of well-defined secondary repayment source; and, · Unfavorable competitive comparisons. Such loans are no longer considered to be adequately protected due to the borrower's declining net worth, lack of earnings capacity, declining collateral margins and/or unperfected collateral positions. A possibility of loss of a portion of the loan balance cannot be ruled out. The repayment ability of the borrower is marginal or weak and the loan may have exhibited excessive overdue status or extensions and/or renewals. 14 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) Doubtful -Loans classified Doubtful have all the weaknesses inherent in loans classified Substandard, plus the added characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions, and values highly questionable and improbable. The ability of the borrower to service the debt is extremely weak, overdue status is constant, the debt has been placed on non-accrual status, and no definite repayment schedule exists. However, these loans are not yet rated as loss because certain events may occur which would salvage the debt. Among these events are: · Injection of capital; · Alternative financing; and/or, · Liquidation of assets or the pledging of additional collateral. Credit Risk Profile based on payment activity as ofSeptember 30, 2015 Consumer - Non Real Estate Equity Line of Credit / Second Mortgages Commercial - Non Real Estate Agricultural - Non Real Estate Performing Nonperforming (>90 days past due) 75 - Total Credit Risk Profile based on payment activity as ofDecember 31, 2014 Consumer - Non Real Estate Equity Line of Credit /Second Mortgages Commercial - Non Real Estate Agricultural - Non Real Estate Performing Nonperforming (>90 days past due) - Total 15 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) The following tables reflect the Bank’s impaired loans at September 30, 2015: September 30, 2015 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With No Related Allowance Real Estate Secured Residential 1-4 family $- Equity lines of credit 50 50 - 37 2 Multifamily - 46 Farmland - 40 Construction, Land Development, Other Land Loans - 68 Commercial Real Estate- Owner Occupied - Commercial Real Estate- Non Owner Occupied - Second Mortgages - 8 Non Real Estate Secured Personal /Consumer 70 70 - 62 4 Commercial - 7 Agricultural - Total $- September 30, 2015 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With an Allowance Recorded Real Estate Secured Residential 1-4 family Equity lines of credit - Multifamily - Farmland - Construction, Land Development, Other Land Loans 31 18 Commercial Real Estate- Owner Occupied - Commercial Real Estate- Non Owner Occupied 39 Second Mortgages 37 37 29 19 2 Non Real Estate Secured Personal /Consumer 69 4 Commercial 25 Agricultural - - - 4 - Total 16 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) The following tables reflect the Bank’s impaired loans at December 31, 2014: December 31, 2014 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With no Related Allowance Real Estate Secured Residential 1-4 family $- Equity lines of credit 24 24 - 1 Multifamily - 21 Farmland - 32 Construction, Land Development, Other Land Loans - 64 Commercial Real Estate- Owner Occupied - Commercial Real Estate- Non Owner Occupied - Second Mortgages - 20 Non Real Estate Secured Personal 54 54 - 53 3 Commercial - 20 Agricultural - Total $- December 31, 2014 Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With an Allowance Recorded Real Estate Secured Residential 1-4 family Equity lines of credit - - - 19 - Multifamily - Farmland - Construction, Land Development, Other Land Loans 20 13 Commercial Real Estate- Owner Occupied 56 Commercial Real Estate- Non Owner Occupied 31 Second Mortgages - - - 28 - Non Real Estate Secured Personal 7 Commercial 28 Agricultural 7 7 7 94 1 Total 17 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) The following tables present the balance in the allowance for loan losses and the recorded investment in loans by loan category and is segregated by impairment evaluation method as of September 30, 2015 and September 30, 2014. Ninemonths ended September 30, 2015 Residential 1-4 Family Multi- family Construction and Land Loans Commercial R./E Owner Occupied Commercial R/E Non-Owner Occupied Second Mortgages Equity Line of Credit Farmland Personal& Overdrafts Commercial& Agricultural Un- allocated Total Allowance for Credit Losses: Beginning Balance December 31,2014 $ $
